 Case 2:20-cv-08985-ODW-DFM Document 92 Filed 07/23/21 Page 1 of 10 Page ID #:1041




 1 MICHAEL R. SEW HOY (Cal. Bar No. 243391)
   Email: SewhoyM@sec.gov
 2 ROBERTO A. TERCERO (Cal. Bar No. 143760)
   Email: TerceroR@sec.gov
 3 MANUEL VAZQUEZ (Cal. Bar No. 295576)
   Email: VazquezM@sec.gov
 4
   Attorneys for Plaintiff
 5 Securities and Exchange Commission
   Michele Wein Layne, Regional Director
 6 Katharine E. Zoladz, Associate Regional Director
   Amy J. Longo, Regional Trial Counsel
 7 444 S. Flower Street, Suite 900
   Los Angeles, California 90071
 8 Telephone: (323) 965-3998
   Facsimile: (213) 443-1904
 9
10                        UNITED STATES DISTRICT COURT

11                    CENTRAL DISTRICT OF CALIFORNIA

12                             WESTERN DIVISION

13
14    SECURITIES AND EXCHANGE                Case No. 2:20-cv-08985-ODW-DFMx
15    COMMISSION,
                                             DISCOVERY DOCUMENT:
16               Plaintiff,                  REFERRED TO MAGISTRATE
                                             JUDGE DOUGLAS F. McCORMICK
17         vs.
                                             PLAINTIFF SECURITIES AND
18    PATRICK JEVON JOHNSON,                 EXCHANGE COMMISSION’S
      CHARLES EVERETT (aka CHARLY            NOTICE OF MOTION AND MOTION
19    EVERETT), FRANK EKEJIJA, AND           TO COMPEL RESPONSES FROM
      NVC FUND, LLC.                         DEFENDANT PATRICK JEVON
                                             JOHNSON
20               Defendants.
                                             Date:      August 31, 2021
21                                           Time:      10:00 a.m.
                                             Ctrm:      6B
22                                           Judge:     Hon. Douglas F. McCormick
23                                           Fact Discovery Cutoff: 12/01/2021
                                             Pretrial Conference:   09/12/2022
24                                           Trial Date:            10/04/2022
25
26
27
28
 Case 2:20-cv-08985-ODW-DFM Document 92 Filed 07/23/21 Page 2 of 10 Page ID #:1042




 1         NOTICE TO DEFENDANT PATRICK JEVON JOHNSON
 2         PLEASE TAKE NOTICE that on August 31, 2021, at 10:00 a.m., or as soon
 3 thereafter as the matter may be heard, in the courtroom of the Honorable Douglas F.
 4 McCormick, 411 W. 4th Street, 6th Floor, Courtroom 6B, Santa Ana, CA 92701,
 5 Plaintiff Securities and Exchange Commission (“SEC”) will and hereby does move
 6 for an order compelling Defendant Patrick Jevon Johnson (“Johnson”) to respond to
 7 the SEC’s First Set of Interrogatories to Defendant Patrick Jevon Johnson
 8 (“Interrogatories”) and First Set of Requests for Production to Defendant Patrick
 9 Jevon Johnson (“RFPs”) pursuant to Fed. R. Civ. P. 37 and C.D. Local Rule 37.
10    I.     ISSUES IN DISPUTE
11         Pro se defendant Johnson has steadfastly refused to cooperate in discovery. As
12   set forth below and in the accompanying Declaration of Michael R. Sew Hoy,
13   Johnson has refused to participate in a pre-filing conference of counsel under L.R.
14   37-1, has failed to participate in the preparation of a joint stipulation pursuant to L.R.
15   37-2.2, has failed to provide initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1),
16   has failed to comply with the Court’s order requiring him to provide the initial
17   disclosures (Dkt. No. 75), and now has failed to provide responses to requests for
18   production and interrogatories.
19         Set forth below is the SEC’s portion of the joint stipulation, which fully sets
20   forth the SEC’s position.
21             a. Johnson’s Failure to Provide Responses to RFPs and
22                Interrogatories
23         The SEC issued the RFPs and Interrogatories to Johnson on June 1, 2021.
24   Declaration of Michael R. Sew Hoy, filed herewith (“Sew Hoy Decl.”) ⁋ 4, Ex. 3
25   (RFPs), Ex. 2 (Interrogatories). The SEC served Johnson the same day. Sew Hoy
26   Decl. ⁋ 4, Ex. 4. Pursuant to Rules 33 and 34 of the Federal Rules of Civil Procedure,
27   any response was due July 1, 2021. Fed. R. Civ. P. 33(b)(2)(A), 34(b)(2)(A). To
28   date, the SEC has received no production of documents to the RFPs or answers to

                                                    1
 Case 2:20-cv-08985-ODW-DFM Document 92 Filed 07/23/21 Page 3 of 10 Page ID #:1043




 1 the Interrogatories from Johnson. Sew Hoy Decl. ⁋ 5.
 2    II.    COMPLIANCE WITH LOCAL RULE 37
 3          On July 2, 2021, the SEC sent a letter to Johnson, requesting to meet and
 4 confer regarding the SEC’s intention to move to compel responses to the RFPs and
 5 Interrogatories. See Sew Hoy Decl. ¶ 6, Ex. 5. With that letter, the SEC counsel
 6 attempted to resolve the discovery dispute by requesting that Johnson provide his
 7 responses on or before July 9, 2021, otherwise the SEC would move to compel. Id.
 8 To date, Johnson has not responded to the SEC’s request to meet and confer.
 9 However, on July 2, 2021, Johnson sent to the SEC, by electronic mail, a document
10   titled “CONDITIONAL ACCEPTANCE OF SEC OFFER TO ANSWER THE
11   INTERROGATOERIES.” See Sew Hoy Decl. ¶ 7, Ex. 7 (the “Johnson Document”).
12   In the electronic mail, Johnson stated the SEC should “construe this to be my
13   response to your motion to compel.” Sew Hoy Decl. ¶ 7, Ex. 6. In the Johnson
14   Document, he stated that he “conditionally accept[s] your offer to compel my
15   answers to your interrogatories. When the conditions and all demands listed below
16   are met I will answer you [sic] interrogatories within 30 calendar days of receipt of
17   the documents I herein demand.” Id. ¶ 7, Ex. 7. The “conditions and [ ] demands,”
18   which had to be met by “14 July 2021, 5:00 PM CST,” included, among other things,
19   answering interrogatories allegedly propounded by Defendant Frank Ekejija
20   (“Ekejija”) and Johnson. Id. Johnson does not identify the interrogatories, nor are
21   any interrogatories identified in the Johnson Document, but, on June 2, 2021, the
22   Court struck interrogatories filed by both Johnson, Dkt. No. 77, and Ekejija, Dkt. No.
23   78. Dkt. No. 82. Moreover, on February 22, 2021, the clerk defaulted Ekejija from
24   this matter, Dkt. No. 51, and the Court entered judgment against Ekejija on July 2,
25   2021, Dkt. Nos. 87, 88. The Johnson Document further demands information on the
26   “Foreign Agent Registration Act of 1938,” Sew Hoy Decl. 7, Ex. 7 at 1, and fraud
27   committed by the SEC upon the defendants, id. at 2, and demands that the SEC
28   “[d]eliver fruit meet for repentance” all before Johnson will properly respond to the

                                                   2
 Case 2:20-cv-08985-ODW-DFM Document 92 Filed 07/23/21 Page 4 of 10 Page ID #:1044




 1 Interrogatories and the RFPs, id. at 3.
 2           In a July 6, 2021 Order, the Court noted that Johnson filed a proof of service
 3 wherein Johnson stated he filed the Johnson Document with the Court, but that “no
 4 such document has been filed” and struck the proof of service document. Dkt. No.
 5 89.
 6    III.    THE SEC’S CONTENTIONS
 7              a. Procedural Posture of the Case
 8           The SEC filed its Complaint on September 30, 2020. Dkt. No. 1. Johnson was
 9 served with the Complaint and Summons on October 4, 2020. Dkt. No. 8. His
10   response was due on October 26, 2020. On October 26, 2020, Johnson submitted a
11   request for an extension of time, seeking an additional thirty days to respond to the
12   Complaint. Dkt. No. 14. The SEC did not oppose the extension, Dkt. No. 16, and on
13   October 30, 2020, the Court granted the extension, giving Johnson until November
14   24, 2020 to answer or otherwise respond, Dkt. No. 17. Johnson answered on
15   December 7, 2020, and further sought to assert four, common law cross-claims
16   against another defendant, and three individuals who were not named in the
17   Complaint. Dkt. No. 37. The SEC moved to strike or dismiss Johnson’s cross-claims,
18   Dkt. No. 40, Johnson failed to respond to the SEC’s motion, Dkt. No. 42, and on
19   January 25, 2021, the Court granted the SEC’s motion, Dkt. No. 44.
20           On March 16, 2021, the Court issued the Scheduling and Case Management
21   Order, Dkt. No. 69. Sew Hoy Decl., Ex. 8.
22           On April 12, 2021, the SEC moved to compel Johnson’s initial disclosures
23   pursuant to Fed. R. Civ. P. 26(a)(1), Dkt. No. 73, and on May 11, 2021, the Court
24   granted this motion and ordered Johnson to provide initial disclosures, Dkt. No. 75.
25   On May 11, 2021, I provided the Court’s order to Johnson. Sew Hoy Decl. ¶ 3. To
26   date, Johnson has failed to provide initial disclosures. Sew Hoy Decl. ¶ 3.
27           The fact discovery cutoff date is December 1, 2021, the pretrial conference is
28   September 12, 2022, and trial is set for October 4, 2022. Sew Hoy Decl., Ex. 8.

                                                    3
 Case 2:20-cv-08985-ODW-DFM Document 92 Filed 07/23/21 Page 5 of 10 Page ID #:1045




 1             b. Points and Authorities in Support of the SEC’s Motion
 2         Rule 33 of the Federal Rules of Civil Procedure requires the “responding
 3 party” to “serve its answers and any objections within 30 days after being served with
 4 the interrogatories.” Fed. R. Civ. P. 33(b)(2)(A). With respect to requests for
 5 production, Rule 34 requires “[t]he party to whom the [discovery] request is directed
 6 … [to] … respond in writing within 30 days after being served.” Fed. R. Civ. P.
 7 34(b)(2)(A). Rule 37(a)(3)(B) provides that a party may move to compel a discovery
 8 response if “(iii) a party fails to answer an interrogatory submitted under Rule 33; or
 9 (iv) a party fails to produce documents or fails to respond that inspection will be
10   permitted—or fails to permit inspection—as requested under Rule 34.” Fed. R. Civ.
11   P. 37(a)(3)(B).
12         The SEC served the Interrogatories and the RFPs on June 1, 2021. Johnson has
13   failed to respond or answer the RFPs and Interrogatories within 30 days of being
14   served and thus failed to comply with Rules 33 and 34 of the Federal Rules of Civil
15   Procedure.1 Accordingly, the Court should order Johnson to produce documents in
16   response to the RFPs and answer the Interrogatories pursuant to Rule 37.
17         In addition, Johnson has waived all possible objections to the RFPs and
18   Interrogatories through his failure to provide timely written responses to the SEC’s
19   requests. “If a party fails to file timely objections to [discovery] requests, such a
20   failure constitutes a waiver of any objections which a party might have to the
21   requests.” Ramirez v. County of L.A., 231 F.R.D. 407, 409-10 (C.D. Cal. 2005)
22   (citing Krewson v. City of Quincy, 120 F.R.D. 6, 7 (D. Mass. 1988) (emphasis in
23   original)); see also Pham v. Hartford Fire Ins. Co., 193 F.R.D. 659, 661 (D. Colo.
24   2000) (concerning document requests); Fed. R. Civ. P. 33(b)(4) (“The grounds for
25   objecting to an interrogatory must be stated with specificity. Any ground not stated in
26
27
     1
      Johnson provided a “response” to Interrogatory 1, but did not verify his answer
     under oath. Fed. R. Civ. P. 33(b)(3) (“Each interrogatory must, to the extent it is not
28   objected to, be answered separately and fully in writing under oath.”). See Sew Hoy
     Decl. ¶ 7, Ex. 7 at 4-6.
                                                    4
 Case 2:20-cv-08985-ODW-DFM Document 92 Filed 07/23/21 Page 6 of 10 Page ID #:1046




 1 a timely objection is waived ….”). A party who fails to file timely objections waives
 2 all objections, including those based on privilege or work product. Richmark Corp. v.
 3 Timber Falling Consultants, 959 F.2d 1468, 1473 (9th Cir.), cert. dismissed, 506 U.S.
 4 948 (1992) (“failure to object to discovery requests within the time required
 5 constitutes a waiver of any objection”). Under the Federal Rules of Civil Procedure,
 6 responses to the SEC’s interrogatories and request for production of documents were
 7 due 30 days after June 1, 2021, or by July 1, 2021. Fed. R. Civ. P. 33(b)(2)(A),
 8 34(b)(2)(A). Johnson did not timely provide responses to the SEC’s requests. Sew
 9 Hoy Decl. ¶ 5. Accordingly, he has waived all objections to the requests. 2
10         To the extent it is considered an objection to the RFPs and Interrogatories, the
11   Johnson Document is not an adequate response. First, it is untimely, thereby waiving
12   any objections Johnson may have had. Ramirez, 231 F.R.D. at 409-10. The
13   responses to the RFPs and Interrogatories were due July 1, 2021. The Johnson
14   Document was mailed on July 2, 2021. Sew Hoy Decl. ¶ 5. Second, it is insufficient.
15   The essence of Johnson’s argument is that the SEC must meet Johnson’s demands,
16   made on July 2, 2021, before Johnson responds to the RFPs and Interrogatories,
17   which were propounded on June 1, 2021. Sew Hoy Decl. ¶ 7, Ex. 7 at 1-3. That is
18
19   2
       Though Johnson has waived any objections, there can be no doubt that the RFPs and
20   Interrogatories seek relevant information. Federal Rule of Civil Procedure 26(b)
     provides: “Parties may obtain discovery regarding any nonprivileged matter that is
21   relevant to any party's claim or defense and proportional to the needs of the case ….”
     Fed. R. Civ. P. 26(b). Relevancy, for purposes of Rule 26(b), is a broad concept that
22   is construed liberally. EEOC v. Lockheed Martin, 2007 U.S. Dist. LEXIS 39342 (D.
     Haw. May 29, 2007). “Relevance for discovery purposes is not to be limited to the
23   precise issues framed in the pleadings, but is to be measured by general relevance to
     the subject matter.” In re Hawaii Corp., 88 F.R.D. 518, 524 (D. Haw. 1980) (citing
24   In re Folding Carton Antitrust Litigation, 76 F.R.D. 420 (N.D. Ill. 1977)); In re
     Hawaii Corp., 88 F.R.D. at 524 (“[D]iscovery is important in determining the issues
25   to be tried, as well as in discovering evidence.”) (citing Oppenheimer Fund, Inc. v.
     Sanders, 437 U.S. 340 (1978)). Rules 33 and 34 permit any party to request
26   documents within the scope of Rule 26(b) from any other party. Fed. R. Civ. P.
     33(a)(2), 34(a). The RFPs and Interrogatories request documents related to defenses
27   raised in Johnson’s answer, Dkt. No. 37, see Interrogatories 1-3, RFPs 1-3; potential
     witnesses at trial or dispositive motions, see Interrogatory 4, RFPs 4-11, 13-16; and
28   potential factual disputes relevant to the action, see RFPs 12, 17-23. There can be no
     question, therefore, that the SEC’s document requests seek relevant documents.
                                                  5
 Case 2:20-cv-08985-ODW-DFM Document 92 Filed 07/23/21 Page 7 of 10 Page ID #:1047




 1 not how discovery proceeds under the Federal Rules of Civil Procedure and the
 2 Court’s Local Rules. Nothing in the Federal Rules or the Local Rules requires a
 3 propounding party to meet an answering party’s subsequent demands before the
 4 answering party meets his discovery obligations. Indeed, this Court, like others,
 5 discourages discovery on a “tit-for-tat” basis. Nat'l Acad. of Recording Arts & Scis.,
 6 Inc. v. On Point Events, LP, 256 F.R.D. 678, 680 (C.D. Cal. 2009).
 7         Moreover, the Johnson Document “demands” are entirely speculative and
 8 irrelevant. Indeed, the Court has already struck two sets of the referenced
 9 interrogatories. See Dkt. No. 82 (striking, among other things, defendant Ekejija’s
10   (Dkt. No. 78) and Johnson’s (Dkt. No. 77 at 19-22) “Interrogatory Discovery
11   Regarding The Deprivation of Rights Under Color of Law, Violating The Clean
12   Hands Doctrine And Violating The Foreign Agent Registration Act of 1938”).3 The
13   Court has also noted these same arguments in a recent order entering judgment
14   against defendant Ekejija. See Dkt. No. 87 (“In the rejected and stricken filings, and
15   again at the hearing on the Motion, Ekejija argued that the SEC, and its attorneys
16   personally, are committing fraud and trespass against him and the court, and that the
17   SEC has no contract with him and was not damaged.… Regarding retaining legal
18   counsel, [Ekejija] wrote … every one of those attorneys are foreign agents,
19   specifically, foreign to the United States of America Republic.”).
20         The Johnson Document demands similar information on the “Foreign Agent
21   Registration Act of 1938,” Sew Hoy Decl. ¶ 7, Ex. 7 at 1, and fraud committed by the
22   SEC upon the defendants, id. at 2, and demands that the SEC “[d]eliver fruit meet for
23
24
     3
      Because the Court struck the “interrogatories,” among other pleadings, three days
25   after the clerk docketed them, the SEC did not respond to them. Dkt. No. 82.
     Moreover, at the time of their filing, clerk defaults had been entered against both
26   Ekejija and NVC Fund, (Dkt. Nos. 35, 51), and Johnson neither served the
     “interrogatories” upon the SEC nor had complied with the Court’s May 11, 2021
27   Order Compelling Johnson to produce his initial disclosures (Dkt. No. 75). Indeed,
     Johnson still has yet to comply with the May 11, 2021 Order.
28

                                                   6
 Case 2:20-cv-08985-ODW-DFM Document 92 Filed 07/23/21 Page 8 of 10 Page ID #:1048




 1 repentance” all before Johnson will properly respond to the Interrogatories and the
 2 RFPs, id. at 3.4
 3                c. The SEC’s Proposal for Resolution of this Dispute
 4             The SEC respectfully requests that the Court order Johnson to immediately
 5 provide the SEC with documents in response to the RFPs and answers in response to
 6 the Interrogatories. If Johnson does not comply with such an order, and given
 7 Johnson’s continued failure to comply with the Court’s prior order to provide initial
 8 disclosures, the SEC requests that for the subjects of the Interrogatories and RFPs,
 9 Johnson be precluded from seeking or offering testimony or evidence in any pleading
10   and at trial.
11       IV.    JOHNSON’S CONTENTIONS
12             As set forth in the supporting Sew Hoy Declaration, Johnson provided the
13   Johnson Document and stated that the SEC should “construe this to be my response
14   to your motion to compel.” Sew Hoy Decl. ¶ 7, Ex. 6. Johnson did not respond to
15   the meet and confer, and did not provide his portion of the joint stipulation. Sew Hoy
16   Decl. ¶¶ 6-10.
17
18       Dated: July 23, 2021                        Respectfully Submitted,
19                                                   /s/ Michael R. Sew Hoy
                                                     MICHAEL R. SEW HOY
20                                                   ROBERTO A. TERCERO
                                                     MANUEL VAZQUEZ
21                                                   Attorneys for Plaintiff
                                                     Securities and Exchange Commission
22
23
24
25
26
27   4
      To the extent required under the Federal Rules of Civil Procedure and the Local
28   Rules, the SEC will respond to the information requested in the Johnson Document in
     a timely manner.
                                                    7
 Case 2:20-cv-08985-ODW-DFM Document 92 Filed 07/23/21 Page 9 of 10 Page ID #:1049




 1                                  PROOF OF SERVICE
 2 I am over the age of 18 years and not a party to this action. My business address is:
 3         U.S. SECURITIES AND EXCHANGE COMMISSION,
           444 S. Flower Street, Suite 900, Los Angeles, California 90071
 4         Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
 5 On July 23, 2021, I caused to be served the document entitled PLAINTIFF
   SECURITIES AND EXCHANGE COMMISSION’S NOTICE OF MOTION
 6 AND MOTION TO COMPEL RESPONSES FROM DEFENDANT PATRICK
   JEVON JOHNSON on all the parties to this action addressed as stated on the
 7 attached service list:
 8 ☒ OFFICE MAIL: By placing in sealed envelope(s), which I placed for
   collection and mailing today following ordinary business practices. I am readily
 9 familiar with this agency’s practice for collection and processing of correspondence
   for mailing; such correspondence would be deposited with the U.S. Postal Service on
10 the same day in the ordinary course of business.
11         ☐ PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
     which I personally deposited with the U.S. Postal Service. Each such envelope was
12   deposited with the U.S. Postal Service at Los Angeles, California, with first class
     postage thereon fully prepaid.
13
           ☐ EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
14   regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
     Angeles, California, with Express Mail postage paid.
15
     ☐ HAND DELIVERY: I caused to be hand delivered each such envelope to the
16   office of the addressee as stated on the attached service list.
17   ☐ UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
     by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
18   deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
     Los Angeles, California.
19
     ☒ ELECTRONIC MAIL: By transmitting the document by electronic mail to
20   the electronic mail address as stated on the attached service list.
21   ☒ E-FILING: By causing the document to be electronically filed via the Court’s
     CM/ECF system, which effects electronic service on counsel who are registered with
22   the CM/ECF system.
23   ☐ FAX: By transmitting the document by facsimile transmission. The
     transmission was reported as complete and without error.
24
           I declare under penalty of perjury that the foregoing is true and correct.
25
26    Date: July 23, 2021                       /s/ Michael R. Sew Hoy
                                                MICHAEL R. SEW HOY
27
28

                                                   8
Case 2:20-cv-08985-ODW-DFM Document 92 Filed 07/23/21 Page 10 of 10 Page ID #:1050




 1                              SEC v. Johnson, et al.
             United States District Court – Central District of California
 2                      Case No. 2:20-cv-08985-ODW-DFM
 3                                  SERVICE LIST
 4
 5       Patrick Jevon Johnson (by U.S. mail and email)
 6       1409 South Lamar Street, Unit 816
         Dallas, TX 75215
 7       -and-
         304 S. Jones Blvd., Ste. 4283
 8       Las Vegas, NV 89107
         pjohnson364@gmail.com
 9       Defendant Patrick Jevon Johnson (Pro Se)
10
         Charles Everett (by U.S. mail and email)
11       36 York Dr.
         Fort Worth, TX 76134
12       (817) 223-4430
13       ceverett.wmgc@gmail.com
         Defendant Charles Everett (Pro Se)
14
         Frank Ekejija (by U.S. mail and email)
15       2837 Singletree Cove
         Cedar Hill, TX 75104
16       (214) 532-5773
17       fekejija@nvcfund.com
         Defendant Frank Ekejija (Pro Se)
18
         NVC Fund, LLC (by U.S. mail and email)
19       c/o Frank Ekejija
         2837 Singletree Cove
20       Cedar Hill, TX 75104
         (214) 532-5773
21       fekejija@nvcfund.com
22       Defendant NVC, Fund LLC
23
24
25
26
27
28

                                                  9
